SECOND DIVISION
                                                                               MARCH 15, 2011


1-09-0238)
1-10-0505) Cons.

CHRIS NELSON, MIKE LUCKENBACH, and                      )                      Appeal from the
TONI S. DUNCAN,                                         )                      Circuit Court of
           Plaintiffs-Appellants,                       )                      Cook County
                                                        )
      v.                                                )
                                                        )
THE CHICAGO PARK DISTRICT, an Illinois Unit of Local    )
Government; TIMOTHY J. MITCHELL, General Superintendent )
& Chief Executive Officer; DARLENE LESNIAK, Secretary;  )                      No. 08 CH 35079
CHICAGO PARK DISTRICT COMMISSIONERS, President:         )
GERY J. CHICO; Vice-President: BOB PICKENS;             )
Commissioner: MARGARET T. BURROUGHS; Commissioner )
MARTIN LAIRD KOLDYKE; Commissioner DANIEL               )
MATOS-REAL; Commissioner ROUHY J. SHALABI; THE          )
LATIN SCHOOL OF CHICAGO, an Illinois Not-For-Profit     )
Corporation; DONALD W. FIRKE, Head of School; SHELLEY )                        Honorable
GREENWOOD, Vice President,                              )                      Nancy J. Arnold,
              Defendants-Appellees.                     )                      Judge Presiding.


       PRESIDING JUSTICE CUNNINGHAM delivered the judgment of the court, with opinion.
       Justices Karnezis and Connors concurred in the judgment and opinion.

       This consolidated appeal arises from the January 22, 2009 order entered by the circuit court

of Cook County dismissing with prejudice the instant taxpayers’ lawsuit filed by the plaintiffs, Chris

Nelson, Mike Luckenbach and Toni Duncan, and from the subsequent order of the circuit court,

which imposed a $49,447.50 sanction, pursuant to Illinois Supreme Court Rule 137 (eff. Feb. 1,

1994), against the instant plaintiffs’ attorneys. On appeal, the plaintiffs argue that: (1) res judicata

did not bar their claims in the instant lawsuit; (2) the circuit court wrongly held that the terms of a

settlement agreement in a separate, prior lawsuit, in which the plaintiffs were not involved, barred the

instant lawsuit; and (3) the circuit court abused its discretion in imposing Rule 137 sanctions against
1-09-0238)
1-10-0505) Cons.

the plaintiffs’ attorneys, and erred in denying the plaintiffs’ motion to strike the sanctions; and the

amount awarded was excessive. For the following reasons, we affirm the judgment of the circuit

court of Cook County.

                                          BACKGROUND

        This case involves a complex procedural history and only the facts pertinent to our resolution

of this matter are set forth below. For purposes of clarity, we characterize the litigation that

underpins the issues before us as Latin I and Latin II. On April 16, 2008, Protect Our Parks, Inc.

(POP), a community organization, along with three individual Chicago taxpayers, filed a lawsuit

against the Latin School of Chicago (Latin School), the Chicago Park District (CPD), the City of

Chicago, and various individuals affiliated with CPD and the City of Chicago. See Protect Our Parks,

Inc. v. Latin School of Chicago, No. 08–CH–14027 (Cir. Ct. Cook Co.) (Latin I). The plaintiffs’

complaint in Latin I sought a declaratory judgment regarding an agreement (South Field Agreement)

between CPD and Latin School, which granted Latin School permission to fund and construct a

soccer field in the “North Meadow of South Field” area of Lincoln Park in Chicago, in exchange for

Latin School’s priority usage of that soccer field. The Latin I complaint also sought to enjoin

construction of the soccer field, alleging that the South Field Agreement violated the Lake Michigan

and Chicago Lakefront Protection Ordinance (Chicago Municipal Code §16-4 (passed Oct. 24,

1973), the Illinois Constitution and the public trust doctrine. Attorney Herbert Caplan (Attorney

Caplan), as a board member of POP, verified the Latin I complaint and served as co-counsel for the

plaintiffs in Latin I.

        On April 25, 2008, the trial court in Latin I entered a temporary restraining order (TRO)

                                                  2
1-09-0238)
1-10-0505) Cons.

against CPD and Latin School, ordering them to halt construction of the soccer field. On May 15,

2008, the Latin I parties entered into a settlement agreement, the terms of which stated that CPD

would make a $40,000 payment to the plaintiffs and that the parties would release each other from

liability. Specifically, the pertinent part of the settlement agreement stated:

                       “A. [The parties] absolutely, unconditionally and irrevocably

               release and discharge the other from any and all claims, demands,

               causes of action, proceedings, suits, liabilities, obligations, promises,

               covenants, conditions, agreements, undertakings, duties, debts and

               damages, known or unknown, direct or indirect, suspected or

               unsuspected, disclosed or undisclosed, arising under statute,

               regulation, ordinance, the United States and Illinois Constitutions,

               common law, or otherwise, which either [p]laintiffs or [d]efendants

               has previously had, now has or hereafter may have against the other

               arising out of or in connection with the [CPD’s] December 1, 2006

               agreement with the [Latin School] and the Latin Facility, as defined

               in the [p]laintiffs’ [c]omplaint, and as alleged, or which should or

               could have been alleged in the lawsuit Protect Our Parks, Inc., et al.

               v. The Latin School of Chicago, et al., Case No. 08 CH 14027, filed

               in the Circuit Court of Cook County, Illinois. ***

                       B. Notwithstanding anything to the contrary herein this general

               release shall not be applicable and shall not release any claims

                                                   3
1-09-0238)
1-10-0505) Cons.

               demands, causes of action, proceedings, suits, liabilities, obligations,

               promises, covenants, conditions, agreements, undertakings, duties,

               debts and damages, known or unknown, direct or indirect, suspected

               or unsuspected, disclosed or undisclosed, arising under statute,

               regulation, ordinance, the United States and Illinois Constitutions,

               common law, or otherwise:

                       1. not arising out of or in connection with or related to the

               Litigation or the [CPD’s] December 1, 2006 agreement with the

               [Latin School] and the Latin Facility, or;

                       2. between or among the [CPD] or its Commissioners, the

               [Latin School] and the City of Chicago.”

The settlement agreement further stated that Latin I would be dismissed without prejudice upon

execution of the agreement by the parties, and that it would be dismissed with prejudice “upon the

execution by the Latin School and [CPD] of [a] termination agreement,” which would terminate the

South Field Agreement. (Emphasis added.)

       On that same day, May 15, 2008, the trial court approved the settlement agreement, and

entered an agreed order dismissing Latin I without prejudice and stating that the case would be

dismissed with prejudice contingent upon the execution of the termination agreement between CPD

and Latin School.

       On June 19, 2008, CPD and Latin School entered into a termination agreement as required

by the terms of the May 15, 2008 settlement agreement and the trial court’s order. The termination

                                                  4
1-09-0238)
1-10-0505) Cons.

agreement terminated the South Field Agreement between CPD and Latin School and provided that

CPD would assume all of Latin School’s remaining contracts relating to the construction of the

soccer field and that CPD would reimburse Latin School for the construction work done under the

terms of the South Field Agreement.

       On June 24, 2008, the trial court in Latin I, noting that CPD and Latin School had entered

into a termination agreement and that CPD had tendered $40,000 to the Latin I plaintiffs as required

by the terms of the settlement agreement, entered an order dismissing Latin I with prejudice. The

June 24, 2008 order also allowed the trial court to “retain jurisdiction for the sole purpose of

enforcing this settlement agreement; provided, however, that the [c]ourt’s jurisdiction shall cease

upon the later of the [CPD’s] determination of this matter after its receipt of the Chicago Plan

Commission’s recommendation, if any, *** or October 1, 2008.”

       In an e-mail dated July 8, 2008 from Attorney Caplan to Latin School and to the general

superintendent of CPD, Timothy Mitchell (Mitchell), Attorney Caplan raised several objections to

the language of the termination agreement. In particular, he objected to CPD’s assumption of Latin

School’s remaining construction contracts and CPD’s obligation to reimburse Latin School with

“public moneys for the illegal soccer field construction.” Attorney Caplan’s e-mail further stated that

he intended to raise these objections in “subsequent proceedings.”

       On August 29, 2008, Attorney Caplan, as co-counsel for the Latin I plaintiffs, filed an

emergency motion to enforce the settlement agreement before the trial court (emergency motion to

enforce), arguing that CPD violated the terms of the settlement agreement because it improperly

removed a scoreboard from the construction site of the soccer field and arguing that a notice provided

                                                  5
1-09-0238)
1-10-0505) Cons.

by CPD regarding a September 3, 2008 public hearing about the soccer field at issue was inadequate.

The emergency motion to enforce did not raise any of Attorney Caplan’s objections to the terms of

the termination agreement, which were expressed in his July 8, 2008 e-mail. Subsequently, the trial

court denied the emergency motion to enforce.

        On September 22, 2008, while the trial court in Latin I still retained jurisdiction over the

enforcement of the settlement agreement, plaintiffs Chris Nelson, Mike Luckenbach and Toni Duncan

filed the instant taxpayer lawsuit against CPD, Latin School, and various individuals affiliated with

these two entities (Latin II). The complaint in Latin II alleged that the June 19, 2008 termination

agreement, which brought Latin I to an end, was “void or voidable” because its terms provided that

CPD agreed to use public funds “to reimburse Latin [School] $900,000 to $1.3 million” for the illegal

construction of the soccer field. Further, the Latin II complaint alleged that CPD’s assumption of

Latin School’s remaining construction contracts violated CPD and Illinois bidding requirements.

Attorney Caplan also served as co-counsel for the Latin II plaintiffs.

        On October 23, 2008, CPD and Latin School filed a joint motion to dismiss in Latin II

(motion to dismiss) pursuant to section 2-619.1 of the Illinois Code of Civil Procedure (Code),

arguing, inter alia, that the Latin II lawsuit was barred by res judicata and by the release terms in the

settlement agreement of Latin I. 735 ILCS 5/2-619.1 (West 2008).

        On January 22, 2009, a hearing on CPD and Latin School’s motion to dismiss was held. After

hearing arguments by the parties, the trial court in Latin II granted the motion to dismiss under

section 2-619 of the Code, holding that the matter was barred by res judicata. The trial court said

in pertinent part:

                                                   6
1-09-0238)
1-10-0505) Cons.

                         “All the requisites of res judicata are present here. First, the

               taxpayers are in privity with one another. It’s clearly stated in the

               complaint that was filed before [the trial court in Latin I] that the

               plaintiffs there were taxpayers as well as the group [POP], but they

               were individual taxpayers as well who were plaintiffs. And clearly, the

               case before me, [Latin II] case, the plaintiffs set themselves out as

               taxpayers. So the requirement of privity is established.

                         The second requirement is whether there is a final disposition

               of the merits. There certainly was a final disposition of the merits.

               It’s in the June 24th, 2008 order of [the trial court in Latin I] in which

               [it] dismissed the case with prejudice. That’s a final disposition on the

               merits.

                         And the third requisite is that the issues were or could have

               been raised in the same – in the case, in the earlier case, and that the

               case involves the same set of operative facts. That’s also met clearly.

               The final disposition on the merits that occurred in [Latin I] was

               predicated expressly on the execution of the termination agreement,

               the very agreement that the plaintiffs in this suit now seek to declare

               as invalid.”

In granting the motion to dismiss, the trial court further held that the instant lawsuit was barred by

the release terms of the May 15, 2008 settlement agreement. The trial court also stated that it had

                                                    7
1-09-0238)
1-10-0505) Cons.

“no real reason to take up [CPD and Latin School’s arguments] under 2-615.” Nonetheless, the trial

court noted that “two of the bases on which the plaintiffs purport to proceed here, two statutory

bases, neither one of them apply. The municipal code [has] no application, which the plaintiffs

concede; and the Illinois Park District Code, by its terms, does not seek to restrict the powers of

[CPD] or any other park district which was previously formed under a special charter.” The trial

court then dismissed the entirety of the instant lawsuit–Latin II–with prejudice.

        On that same day, January 22, 2009, the Latin II plaintiffs filed a notice of appeal before this

court. On February 9, 2009, CPD filed a Rule 137 motion for sanctions (motion for sanctions)

against the Latin II plaintiffs, arguing that the Latin II complaint was not well-founded in fact or law.

        On February 17, 2009, the Latin II plaintiffs filed a motion to strike and dismiss (motion to

strike), arguing that the Illinois Citizen Participation Act (735 ILCS 110/5 et seq. (West 2008))

barred CPD’s Rule 137 motion for sanctions. On June 25, 2009, the trial court in Latin II denied the

plaintiffs’ motion to strike, finding that the Illinois Citizen Participation Act was inapplicable “to a

Rule 137 motion.”

        On October 29, 2009, following a hearing on the motion for sanctions, the trial court found

that Rule 137 sanctions were appropriate because the Latin II complaint was barred by res judicata

and the release language of the settlement agreement and, thus, had no basis in law. Further, the trial

court found that the Latin II plaintiffs made “deliberate mischaracterizations of the events from [Latin

I]” in their response to CPD and Latin School’s October 23, 2008 motion to dismiss. The trial court

in Latin II then granted the motion for sanctions, imposing sanctions jointly and severally against the

plaintiffs’ attorneys:

                                                   8
1-09-0238)
1-10-0505) Cons.

               “[T]he [c]ourt finds the attorneys here should be sanctioned for filing

               this complaint and for mischaracterizations made in briefs defending

               the complaint against the motion to dismiss. The [c]ourt finds the

               attorneys should have known that this complaint was not well-

               grounded, in fact, it was not warranted by existing law. It was

               interposed for an improper purpose. And the pleading made no

               attempt at a good[-]faith argument for modification of existing law.

               The sanctions that will be imposed today will be only against the three

               attorneys [for the plaintiffs], who are *** [Attorney Caplan], Kenneth

               Goldstein, and Clinton Krislov and not against the parties themselves.

               The sanctions will consist of payment of [CPD’s] attorneys’ fees

               expended in this case.”

The trial court then ordered CPD to submit an itemized petition for fees and costs.

       On November 19, 2009, CPD submitted a petition for fees and costs (petition for fees) in the

amount of $83,960.02. On November 23, 2009, the trial court in Latin II, upon finding certain

questionable items on CPD’s petition for fees, ordered CPD to submit a revised petition for fees and

costs. On December 14, 2009, CPD submitted a revised petition for fees in the amount of $67,250.

On January 8, 2010, the plaintiffs’ attorneys filed a written response challenging CPD’s revised

petition for fees. On February 10, 2010, the trial court in Latin II awarded fees sanctions against the

plaintiffs’ attorneys in the amount of $49,447.50.

       On February 17, 2010, the Latin II plaintiffs filed a notice of appeal before this court, seeking

                                                  9
1-09-0238)
1-10-0505) Cons.

reversal of the following trial court orders: (1) June 25, 2009 order denying the plaintiffs’ motion to

strike CPD’s Rule 137 motion for sanctions; (2) October 29, 2009 order granting CPD’s motion for

sanctions; and (3) February 10, 2010 order awarding sanctions against the plaintiffs’ attorneys in the

amount of $49,447.50.

        On March 29, 2010, the plaintiffs’ attorneys tendered payment, in the amount of $49,447.50

to CPD, under protest and a reservation of rights. On March 31, 2010, this court granted the

plaintiffs’ motion to consolidate the two appeals–namely, the trial court’s January 22, 2009 decision

dismissing Latin II on the basis of res judicata and the trial court’s February 10, 2010 order awarding

fee sanctions against the plaintiffs’ attorneys in the amount of $49,447.50.

                                             ANALYSIS

        We determine the following issues: (1) whether res judicata barred the Latin II plaintiffs’

complaint; (2) whether the release terms of the settlement agreement barred the Latin II plaintiffs’

complaint; and (3) whether the trial court abused its discretion in imposing Rule 137 sanctions against

the plaintiffs’ attorneys and erred in denying the plaintiffs’ motion to strike the Rule 137 sanctions,

and whether the amount awarded as sanctions was excessive.

        We first determine whether res judicata barred the Latin II plaintiffs’ complaint.

        The plaintiffs in the instant lawsuit–Latin II–argue that res judicata did not bar the instant

lawsuit because the terms of the settlement agreement did not bind anyone beyond the Latin I

plaintiffs, and thus, the trial court’s dismissal of the complaint violated their due process rights, as

Latin II plaintiffs. Specifically, the plaintiffs argue that no privity existed between the Latin I

plaintiffs and the Latin II plaintiffs and that no “identity of the causes of action” existed between the

                                                   10
1-09-0238)
1-10-0505) Cons.

claims alleged in Latin I and Latin II so as to satisfy the requirements of res judicata. Moreover, the

plaintiffs contend that the trial court’s broad application of res judicata violated public policy, which

encourages citizens and organizations to participate freely in the process of government.

        CPD and Latin School counter that the requirements of res judicata were satisfied and barred

the instant lawsuit.

        Initially, we note that the plaintiffs on appeal in Latin II improperly included arguments

relating to the merits of their claims in Latin II. However, we decline to address the merits of the

plaintiffs’ claims because the sole inquiry before this court on this issue is whether the trial court

properly dismissed Latin II on the bases of res judicata and the release terms of the settlement

agreement entered into by the parties in Latin I.

        A determination of whether a claim is barred under the doctrine of res judicata is a question

of law, which we review de novo. Arvia v. Madigan, 209 Ill. 2d 520, 526, 809 N.E.2d 88, 93 (2004).

Further, our review of a dismissal under section 2-619 of the Code is de novo. DeLuna v. Burciaga,

223 Ill. 2d 49, 59, 857 N.E.2d 229, 236 (2006). The doctrine of res judicata provides that “ ‘a final

judgment on the merits rendered by a court of competent jurisdiction bars any subsequent actions

between the same parties or their privies on the same cause of action.’ ” Hudson v. City of Chicago,

228 Ill. 2d 462, 467, 889 N.E.2d 210, 213 (2008) (quoting Rein v. David A. Noyes & Co., 172 Ill.

2d 325, 334, 665 N.E.2d 1199, 1204 (1996)). “Res judicata bars not only what was actually decided

in the first action but also whatever could have been decided.” Id. In order for res judicata to apply

to bar a claim, three requirements must be satisfied: (1) a final judgment on the merits has been

rendered by a court of competent jurisdiction; (2) the parties or their privies are identical in both

                                                    11
1-09-0238)
1-10-0505) Cons.

actions; and (3) an identity of cause of action exists. Id.

        In the instant case, Latin II, the plaintiffs’ opening brief states generally that they “challenge

all the requirements” of res judicata on appeal, but they only make substantive arguments challenging

the second and third requirements of res judicata. Thus, any arguments purporting to challenge the

first requirement of res judicata–relating to a final judgment on the merits–have been forfeited by the

plaintiffs on appeal. See Ill. S. Ct. R. 341(h)(7) (eff. Sept. 1, 2006)) (“[p]oints not argued are waived

and shall not be raised in the reply brief, in oral argument, or on petition for rehearing”).

Nonetheless, we find that the June 24, 2008 order entered by the trial court dismissing Latin I with

prejudice upon the execution of the termination agreement was a final judgment on the merits that

satisfied the first element of res judicata. See Board of Education of Sunset Ridge School District

No. 29 v. Village of Northbrook, 295 Ill. App. 3d 909, 915, 692 N.E.2d 1278, 1283 (1998) (a

dismissal of an action with prejudice constituted an adjudication of that action on the merits); see also

Keim v. Kalbfleisch, 57 Ill. App. 3d 621, 624, 373 N.E.2d 565, 568 (1978) (“a dismissal ‘with

prejudice’ is as conclusive of the rights of the parties as if the suit had been prosecuted to a final

adjudication,” and “the dismissal with prejudice of plaintiff’s first complaint, pursuant to a settlement

agreement, is a final judgment on the merits”).

        We find that the second requirement for res judicata–the parties or their privies are identical

in both actions–was satisfied. On January 22, 2009, the trial court in Latin II, in granting CPD and

Latin School’s motion to dismiss, found that the individual taxpayer plaintiffs in Latin I were in

privity with the taxpayer plaintiffs in Latin II. We agree.

        Although the Latin II plaintiffs were not parties to the Latin I lawsuit, as Chicago taxpayers,

                                                   12
1-09-0238)
1-10-0505) Cons.

they were in privity with the individual Latin I plaintiffs, who were also Chicago taxpayers. A

taxpayer action is defined as one that is:

                 “brought by private persons in their capacity as taxpayers, on behalf

                 of themselves and as representatives of a class of taxpayers similarly

                 situated within a taxing district or area, upon a ground which is

                 common to all members of the class, and for the purpose of seeking

                 relief from illegal or unauthorized acts of public bodies or public

                 officials, which acts are injurious to their common interests as

                 taxpayers.” (Internal quotation marks omitted.) Scachitti v. UBS

                 Financial Services, 215 Ill. 2d 484, 493, 831 N.E.2d 544, 550 (2005).

“For purposes of res judicata, privity exists ‘between parties who adequately represent the same legal

interests.’ ” Village of Northbrook, 295 Ill. App. 3d at 918, 692 N.E.2d at 1285 (quoting Diversified

Financial Systems, Inc. v. Boyd, 286 Ill. App. 3d 911, 916, 678 N.E.2d 308, 311 (1997)). Thus, the

relevant inquiry is whether the interests of the Latin II plaintiffs were adequately represented in Latin

I. See Yorulmazoglu v. Lake Forest Hospital, 359 Ill. App. 3d 554, 559, 834 N.E.2d 468, 473

(2005).

          We hold that the Latin II plaintiffs’ interests in the instant case were adequately represented

in Latin I. The Latin II plaintiffs’ complaint specifically challenged the terms of the termination

agreement allowing CPD to reimburse Latin School for costs associated with constructing the soccer

field and to assume Latin School’s remaining construction contracts, while the Latin I plaintiffs

sought to halt construction of the soccer field under the terms of the South Field Agreement.

                                                    13
1-09-0238)
1-10-0505) Cons.

However, we find that the interests of the Latin II plaintiffs were the same as those represented in

Latin I because the overriding concern in both cases was an unlawful transfer of public property to

a private party–whether it be allowing Latin School to build on and acquire priority usage of public

land; allowing public funds to be reimbursed to Latin School, a private entity; or diverting public

funds to continue construction of the soccer field after allegedly violating public bidding requirements.

Thus, we find that privity existed between the individual taxpayer plaintiffs in Latin I and the taxpayer

plaintiffs in Latin II.   Moreover, we find that privity existed between POP, the community

organization plaintiff in Latin I, and the Latin II taxpayer plaintiffs, because their interests were also

aligned. See People ex rel. Hartigan v. Illinois Commerce Comm’n, 243 Ill. App. 3d 544, 551, 611

N.E.2d 1321, 1326 (1993) (taxpayers’ interests were adequately represented by governmental and

consumer groups). Thus, contrary to the plaintiffs’ arguments, Latin I need not be certified as a class

action in order for it to have a binding effect on the instant taxpayer plaintiffs in Latin II.

        Nonetheless, the Latin II plaintiffs argue that they had no privity with the Latin I plaintiffs,

and they cited Taylor v. Sturgell, 553 U.S. 880 (2008), Richards v. Jefferson County, Alabama, 517

U.S. 793 (1996), and South Central Bell Telephone Co. v. Alabama, 526 U.S. 160 (1999), for

support.

        We find the cases cited by the Latin II plaintiffs to be inapplicable to the facts of the instant

case. In Taylor, the plaintiff, Brent Taylor (Taylor), brought a lawsuit under the Freedom of

Information Act (FOIA) (5 U.S.C. §552(b)(4) (2006)) to seek records from the Federal Aviation

Administration (FAA) pertaining to certain aircrafts. Taylor, 553 U.S. at 885. The trial court held

that Taylor’s lawsuit was precluded by a prior judgment against Taylor’s friend, Greg Herrick

                                                   14
1-09-0238)
1-10-0505) Cons.

(Herrick), who had unsuccessfully sued the FAA for the same documents. Id. On appeal to the

United States Supreme Court, the court rejected the doctrine of preclusion by “virtual

representation,” holding that the prior judgment against Herrick did not bar Taylor from maintaining

his lawsuit because Herrick had not adequately represented Taylor in the prior lawsuit. Id. at 885,

905.

        We find the facts in Taylor to be distinguishable from the instant case, where Taylor, unlike

this case, was not a taxpayer’s lawsuit being precluded by a prior judgment of a lawsuit brought by

other taxpayers and where the interests of the Latin II plaintiffs here were adequately represented in

Latin I. Likewise, we find Richards and South Central Bell Telephone Co. also to be distinguishable

from the instant case. In those cases, the Supreme Court held that a prior taxpayer’s lawsuit barred

a later taxpayer’s cause of action because there was no indication that the court in the first lawsuit

had special procedures to safeguard the interests of the absent parties, or that the parties in the first

lawsuit understood their lawsuit to be on behalf of absent parties. See Richards, 517 U.S. at 802;

South Central Bell Telephone Co., 526 U.S. at 168. Here, the trial court in Latin I specifically

reviewed and approved the terms of the May 15, 2008 settlement agreement, and thus, we find that

there was proper judicial oversight ensuring that the interests of the common taxpayers were

adequately represented in Latin I. Therefore, we hold that privity existed between the Latin I

plaintiffs and Latin II plaintiffs, and thus, the second requirement of res judicata was met.

        The third element for res judicata requires that there must be an identity of cause of action.

        The plaintiffs argue that there was no “identity of cause of action” because Latin II challenged

CPD’s reimbursement of public funds to Latin School and CPD’s assumption of the remaining

                                                   15
1-09-0238)
1-10-0505) Cons.

construction contracts, which were unrelated to the halting of construction and Latin School’s

priority usage of the soccer field at issue in Latin I. They contend that the claims alleged here in

Latin II could not have been brought in Latin I.

        CPD and Latin School counter that the two lawsuits involved an identity of cause of action

because they both arise from a single group of operative facts, the South Field Agreement, which was

actually litigated in Latin I. Moreover, they argue that the June 19, 2008 termination agreement was

an integral part of Latin I and, thus, was “indeed one of the then existing facts underlying the

determination of res judicata.”

        Illinois has adopted the “transactional test” in determining whether an identity of cause of

action exists for the purposes of res judicata. Pursuant to the transactional test, “separate claims will

be considered the same cause of action for purposes of res judicata if they arise from a single group

of operative facts, regardless of whether they assert different theories of relief.” River Park, Inc. v.

City of Highland Park, 184 Ill. 2d 290, 311, 703 N.E.2d 883, 893 (1998). Further, “the transactional

test permits claims to be considered part of the same cause of action even if there is not a substantial

overlap of evidence [needed to sustain the second lawsuit that would have sustained the first lawsuit],

so long as they arise from the same transaction.” Id.

        In the case at bar, the claims alleged in Latin I and Latin II arose from a single group of

operative facts–namely, the contracting of the South Field Agreement between CPD and Latin School

which provided for the building of a soccer field on public land. The allegations in the complaint of

Latin II centered around the terms of the June 19, 2008 termination agreement, which arose solely

from the single group of operative facts surrounding the construction of the soccer field as provided

                                                   16
1-09-0238)
1-10-0505) Cons.

by the South Field Agreement. The South Field Agreement was the subject of the allegations in Latin

I by which the Latin I plaintiffs sought a TRO to halt construction. Further, the South Field

Agreement, as CPD and Latin School noted, specifically contained terms relating to termination and

reimbursement of construction expenses, albeit under different circumstances than occurred here–the

very same issue alleged in the Latin II.

       Moreover, we find that the allegations in Latin II regarding the issues of reimbursement of

public funds to Latin School and CPD’s assumption of the remaining construction contracts could

have been litigated in Latin I. The record shows that on July 8, 2008, Attorney Caplan, as co-

counsel to the Latin I plaintiffs, e-mailed both Latin School and Mitchell, the superintendent of CPD,

regarding his objections to the language of the termination agreement. On August 29, 2008, while

the trial court in Latin I still retained jurisdiction, Attorney Caplan filed an emergency motion to

enforce before the court, in which he failed to allege any of his concerns about the termination

agreement raised in his July 8, 2008 e-mail. Because an attorney’s knowledge is imputed to his client,

we find that Attorney Caplan’s knowledge of the terms of the termination agreement on July 8, 2008

was imputed to his clients, the Latin I plaintiffs, by that date. See, e.g., Segal v. Department of

Financial & Professional Regulation, 404 Ill. App. 3d 998, 1002, 938 N.E.2d 192, 196 (2010)

(“notice to an attorney constitutes notice to the client and knowledge of an attorney is knowledge of,

or imputed to the client, notwithstanding whether the attorney has actually communicated such

knowledge to the client”). We find that at the time of Attorney Caplan’s August 29, 2008 emergency

motion to enforce, the trial court in Latin I had retained jurisdiction to enforce the May 15, 2008

settlement agreement–which was contingent upon the execution of the June 19, 2008 termination

                                                 17
1-09-0238)
1-10-0505) Cons.

agreement. Thus, on August 29, 2008, the trial court in Latin I had jurisdiction to enforce both the

settlement agreement and the termination agreement. Therefore, because the Latin I plaintiffs had

knowledge of the terms of the termination agreement by July 8, 2008, at which time the trial court

in Latin I retained jurisdiction to enforce both the settlement and termination agreements, we find that

the claims alleged in Latin II could have been brought and litigated in Latin I. Accordingly, we hold

that all three requirements have been satisfied and the Latin II complaint was barred by the doctrine

of res judicata and properly dismissed.

        Because we have determined that res judicata barred the instant action, we need not address

whether the trial court erred in finding that the release terms of the settlement agreement also barred

the claims alleged in Latin II.

        We next determine whether the trial court erred in denying the plaintiffs’ motion to strike

CPD’s Rule 137 motion for sanctions, abused its discretion in imposing Rule 137 sanctions against

the plaintiffs’ attorneys and whether the amount awarded as sanctions was excessive.

        The plaintiffs argue that the trial court erred in denying their motion to strike CPD’s Rule 137

motion for sanctions because the Citizen Participation Act (Act) (735 ILCS 110/5 et seq. (West

2008)) applies to bar the Rule 137 motion for sanctions. Specifically, they contend that a Rule 137

motion for sanctions is considered a “claim” within the meaning of the Act, and that a motion for

sanctions is within the scope of the Act. The plaintiffs further maintain that the Act may be applied

concurrently with Rule 137 without usurping judicial authority.

        CPD counters that Rule 137 motions for sanctions “are not [lawsuits] brought to interfere

with [the] valid exercise of constitutional rights,” but rather, they “are the means by which our

                                                  18
1-09-0238)
1-10-0505) Cons.

Supreme Court prevents abuse of judicial process.” CPD further argues that the application of the

Act to a Rule 137 motion for sanctions would “result in an unconstitutional encroachment on the

judiciary and a direct conflict with Rule 137 because it would undermine the judiciary’s power to

protect against abuse of its process.” Thus, CPD contends, this would violate the separation of

powers between the legislature and the judiciary. We agree.

       The Act states in relevant part the following:

              “[T]he purpose of this Act [is] to strike a balance between the rights

              of persons to file lawsuits for injury and the constitutional rights of

              persons to petition, speak freely, associate freely, and otherwise

              participate in government; to protect and encourage public

              participation in government to the maximum extent permitted by law;

              to establish an efficient process for identification and adjudication of

              [Strategic Lawsuits Against Public Participation], and to provide for

              attorney’s fees and costs to prevailing movants.

                                               ***

                      §15 *** This Act applies to any motion to dispose of a claim

              in a judicial proceeding on the grounds that the claim is based on,

              relates to, or is in response to any act or acts of the moving party in

              furtherance of the moving party’s rights of petition, speech,

              association, or to otherwise participate in government.

                      Acts in furtherance of the constitutional rights to petition,

                                                19
1-09-0238)
1-10-0505) Cons.

                speech, association, and participation in government are immune from

                liability, regardless of intent or purpose, except when not genuinely

                aimed at procuring favorable government action, result, or outcome.”

                735 ILCS 110/5, 15 (West 2008).

        At the outset, we note that the plaintiffs made no mention of the Act in any of their initial

pleadings before the trial court in Latin II. It was not until CPD filed a Rule 137 motion for sanctions

against the plaintiffs that the plaintiffs responded by raising the issue of the Act as a defensive

measure. We find that the Act was never intended to be used in this way. Further, we find that the

trial court had discretion to impose and enforce our supreme court rules in denying the plaintiffs’

motion to strike. See Employer’s Consortium, Inc. v. Aaron, 298 Ill. App. 3d 187, 191, 698 N.E.2d

189, 193 (1998) (“[a] trial court has discretion to enforce supreme court rules and impose sanctions

on the parties as appropriate and necessary to promote the unimpeded flow of litigation and maintain

the integrity of our court system”). The plaintiffs’ argument regarding the applicability of the Act in

this case, taken to its logical extreme, would mean that under facts similar to those here, Rule 137

could never apply since an argument can always be made that a lawsuit was brought “in furtherance

of the constitutional rights to petition, speech, association, and participation in government.” That

result would be, in essence, a violation of the separation of powers between the legislative and the

judicial branches of government because the Act would allow the legislature to encroach upon the

inherent powers of the judiciary to create its own rules to deal with matters within the court’s

authority. See Kunkel v. Walton, 179 Ill. 2d 519, 528, 689 N.E.2d 1047, 1051 (1997) (“separation

of powers *** is violated when a legislative enactment unduly encroaches upon the inherent powers

                                                  20
1-09-0238)
1-10-0505) Cons.

of the judiciary, or directly or irreconcilably conflicts with a rule of this court on a matter within the

court’s authority”). As the trial court correctly stated in denying the Latin II plaintiffs’ motion to

strike CPD’s Rule 137 motion for sanctions:

                          “It is clear *** that this [Act], if applied to grant immunity to

                plaintiff taxpayers from a Rule 137 motion, would be an impermissible

                usurpation of the legislature of the rule[-]making authority of the

                Supreme Court.

                          Supreme Court Rule 137 seeks to prevent abuse of process by

                penalizing vexatious unwarranted actions in accordance with the

                standards set out in that rule.

                                                   ***

                          A Rule 137 motion is by definition not a suit to interfere, ***

                not a suit to interfere with a valid exercise of a public right to petition

                and to speech.

                          The whole point of a Rule 137 motion is that the pleading to

                which it was addressed was not a valid exercise of a right to engage

                in the judicial process.

                          A pleading that a [c]ourt determines pursuant to Rule 137 is

                not well-grounded in law and fact is not a valid exercise of those

                rights.

                          Therefore, the [Act] cannot be interpreted to intend to

                                                     21
1-09-0238)
1-10-0505) Cons.

                immunize any party, any suit from a Rule 137 motion.

                        Secondly, the legislature cannot provide immunity by any party

                or an attorney from compliance with Supreme Court rules, and the

                legislature is presumed to know that. Therefore, this [Act] cannot be

                interpreted to extend to motions brought pursuant to *** Rule 137.”

Accordingly, we hold that the Act did not apply to bar CPD’s Rule 137 motion for sanctions against

the Latin II plaintiffs in this case and the trial court did not err in denying the plaintiffs’ motion to

strike CPD’s motion for sanctions.

        Next, the plaintiffs argue that the trial court erroneously imposed Rule 137 sanctions against

their attorneys because “there was no basis in law” to hold that the Latin II complaint was barred by

either res judicata or the release of the settlement agreement. The plaintiffs contend that they had

a reasonable basis to bring the instant taxpayer lawsuit (Latin II), and thus, Rule 137 sanctions should

not have been imposed.

        CPD argues that the trial court did not abuse its discretion in sanctioning the plaintiffs’

attorneys because the plaintiffs’ complaint in Latin II was not well grounded in law and the plaintiffs’

response to CPD and Latin School’s motion to dismiss the Latin II complaint contained

mischaracterizations of fact.

        We review the trial court’s imposition of Rule 137 sanctions under an abuse of discretion

standard. Dowd & Dowd, Ltd. v. Gleason, 181 Ill. 2d 460, 487, 693 N.E.2d 358, 372 (1998). An

abuse of discretion occurs when “no reasonable person could have taken the view [the trial court]

adopted.” Sterdjevich v. RMK Management Corp., 343 Ill. App. 3d 1, 19, 796 N.E.2d 1146, 1160-

                                                   22
1-09-0238)
1-10-0505) Cons.

61 (2003). “The purpose of Rule 137 is to prevent the filing of false and frivolous lawsuits.” Yunker

v. Farmers Automobile Management Corp., 404 Ill. App. 3d 816, 824, 935 N.E.2d 630, 637 (2010).

However, “[t]he rule is not intended to penalize litigants and their attorneys because they were

zealous but unsuccessful in pursuing an action.” Id. Further, Rule 137 requires that the trial court

provide an explanation in imposing sanctions, and that a reviewing court may only affirm the

imposition of sanctions on the grounds specified by the trial court. Sadler v. Creekmur, 354 Ill. App.

3d 1029, 1045-46, 821 N.E.2d 340, 354 (2004). In reviewing the trial court’s decision to impose

sanctions, “ ‘the primary consideration is whether the trial court’s decision was informed, based on

valid reasoning, and follows logically from the facts.’ ” Sterdjevich, 343 Ill. App. 3d at 19, 796

N.E.2d at 1161 (quoting Technology Innovation Center, Inc., v. Advanced Multiuser Technologies

Corp., 315 Ill. App. 3d 238, 244, 732 N.E.2d 1129, 1134 (2000)(.

       Rule 137 provides in pertinent part the following:

               “Every pleading, motion and other paper of a party represented by an

               attorney shall be signed by at least one attorney of record in his

               individual name ***. The signature of an attorney or party constitutes

               a certificate by him that he has read the pleading, motion or other

               paper; that to the best of his knowledge, information, and belief

               formed after reasonable inquiry it is well grounded in fact and is

               warranted by existing law or a good-faith argument for the extension,

               modification, or reversal or existing law, and that it is not interposed

               for any improper purpose, such as to harass or to cause unnecessary

                                                 23
1-09-0238)
1-10-0505) Cons.

                delay or needless increase in the cost of litigation.” Ill. S. Ct. R. 137

                (eff. Feb. 1, 1994).

        Here, on October 29, 2009, in imposing Rule 137 sanctions, the trial court held that the Latin

II complaint was filed with no basis in law because it was barred by the doctrine of res judicata and

by the release of the settlement agreement entered into by the plaintiffs in Latin I. The trial court

noted that Attorney Caplan “actually drafted the settlement agreement in [Latin I],” and that he was

both “the [p]laintiff and an attorney” in Latin I. The trial court cited Marvel of Illinois, Inc. v.

Marvel Contaminant Control Industries, Inc., 318 Ill. App. 3d 856, 744 N.E.2d 312 (2001), in

holding that Rule 137 sanctions were proper because the “majority of the [plaintiffs’] response to [the

motion to dismiss in Latin II] consisted of deliberate mischaracterization of the events from [Latin

I].” In sum, the trial court concluded that the plaintiffs’ attorneys should have known that the

complaint in Latin II was not well grounded in fact or warranted by existing law, that it was

interposed for an improper purpose and that the pleading made “no attempt at a good[-]faith

argument for modification of existing law.”

        In the case at bar, the Latin II complaint named three individual plaintiff taxpayers who were

not personally involved with the litigation of Latin I, nor were they signatories to the settlement

agreement entered into among the Latin I plaintiffs and CPD and Latin School. However, the record

shows that Attorney Caplan had served as co-counsel for the plaintiffs in both Latin I and Latin II

and had verified the complaint in Latin I. As discussed, the issues raised in Latin II by the plaintiffs,

through their attorneys, could have been raised before the trial court in Latin I. Had the plaintiffs’

attorneys conducted a reasonable inquiry under Rule 137, they would have realized that the claims

                                                   24
1-09-0238)
1-10-0505) Cons.

in Latin II could have been brought in Latin I, while the trial court in Latin I retained jurisdiction over

the enforcement of the settlement agreement, and consequently, there would not have been a reason

to file the Latin II lawsuit after the fact. We have already found that the Latin II complaint was not

well grounded in law because it was barred by res judicata. Therefore, it was not unreasonable for

the trial court to find that the Latin II lawsuit was filed for an improper purpose under Rule 137.

        The trial court, in imposing Rule 137 sanctions, also found, without specificity, that the

plaintiffs’ response to the motion to dismiss their complaint in Latin II consisted of “deliberate

mischaracterization” of the events from Latin I. It is well established that the trial court’s findings

must be supported by the record. Accordingly, we find that, based on our review of the record, we

cannot say that the trial court’s ruling was unreasonable. While noting that the trial court did not

elaborate beyond its comment that there were “deliberate mischaracterizations” in the plaintiffs’

response to the motion to dismiss their complaint in Latin II, there is sufficient support in the record

as a whole to support the trial court’s imposition of sanctions. Therefore, we cannot say that no

reasonable person could have taken the view adopted by the trial court, and thus, we reject the

plaintiffs’ argument that the trial court failed to make an informed decision regarding the basis upon

which it imposed Rule 137 sanctions. Accordingly, we hold that the trial court did not abuse its

discretion in granting CPD’s Rule 137 motion for sanctions against the plaintiffs’ attorneys.

        Next, the plaintiffs argue that the amount of sanctions imposed against the plaintiffs’ attorneys

was excessive. The plaintiffs contend that the amount of $49,447.50 imposed as sanctions should

be reduced “by eliminating inappropriate time [and] padded excess time.” The plaintiffs make various

arguments regarding the validity of the trial court’s evaluation of the information upon which the

                                                    25
1-09-0238)
1-10-0505) Cons.

amount of sanctions is based.

         CPD counters that the trial court did not abuse is discretion in the amount of sanctions

awarded because the record shows that it had conducted a careful review of the billing records. We

agree.

         The standard of review in determining whether the amount of sanctions awarded was

excessive is an abuse of discretion standard. See Kellett v. Roberts, 281 Ill. App. 3d 461, 466-67,

667 N.E.2d 558, 562 (1996). In the instant case, the record shows that the trial court, after granting

CPD’s motion for sanctions, ordered CPD to submit an itemized petition for fees and costs relating

to work performed by its attorneys in the case. CPD submitted a petition for fees and costs (petition

for fees) in the amount of $83,960.02. After reviewing the petition for fees, the trial court did not

accept it and ordered CPD to submit a revised petition for fees. CPD submitted a revised petition

for fees in the amount of $67,250. The plaintiffs’ attorneys filed a written response challenging

CPD’s revised petition for fees. Following a hearing on the revised fee petition, the court said that

it “went through these billings carefully” and that it “did not find anything that [it] would contest.”

The trial court remarked at the hearing:

                       “Being familiar with the case and knowing what the arguments

                were, I find the fact that more than one lawyer had to work on this

                case not at all surprising and resulting in the fine work that I saw in

                front of me. I don’t consider any of that to be over-billing. I think

                that’s appropriate.”

The trial court then awarded fees against the plaintiffs’ attorneys in the amount of $49,447.50.

                                                  26
1-09-0238)
1-10-0505) Cons.

        We find nothing in the record to support the view that the trial court acted unreasonably.

Thus, we hold that the amount of sanction awarded was not excessive and the trial court did not

abuse its discretion in determining the amount of sanctions awarded.

        Nevertheless, the plaintiffs contend that the trial court’s “lack of judicial temperament and

open hostility” toward the plaintiffs’ attorneys during the February 10, 2010 hearing on the issue of

the petition for fees, as well as at subsequent March 2010 and May 2010 proceedings, support a

finding of an abuse of discretion. We disagree.

        The issues before this court in this case relate to res judicata in barring Latin II and to the

issue of sanctions. As discussed, we are satisfied and the record supports that the trial court was

thorough in its review of the fee petition submitted by CPD. The court’s ruling was based on

appropriate information and data which it reviewed before making a decision. Therefore, we need

not address the plaintiffs’ arguments relating to concerns outside the scope of our review on appeal,

including the alleged conduct of the trial court in proceedings subsequent to those at issue here.

        For the foregoing reasons, we affirm the judgment of the circuit court’s January 22, 2009

order dismissing Latin II with prejudice, and affirm the judgment of the circuit court’s June 25, 2009

order denying the plaintiffs’ motion to strike, the circuit court’s October 29, 2009 granting CPD’s

Rule 137 motion for sanctions, and the circuit court’s February 10, 2010 order imposing $49,447.50

in fees as a sanction against the plaintiffs’ attorneys.

        Affirmed.




                                                   27